Citation Nr: 1221550	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  93-26 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable disability rating for residuals of a cerebral contusion.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from March 30, 1976, to April 30, 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

When this case was before the Board in October 2006 and March 2009, it was remanded for additional development.  It is properly before the Board at this time.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


FINDING OF FACT

There are no appreciable residuals of the Veteran's cerebral contusion.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of cerebral contusion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8045 (as in effect prior to October 23, 2008 and thereafter).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran's claim was already adjudicated and on appeal prior to the enactment of the VCAA in November 2000.  Thereafter, the Veteran was provided all required notice in a Supplemental Statement of the Case sent in October 2009.  Although the Veteran was not provided complete notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

With respect to the duty to assist, the Board notes that all available private and VA treatment records identified by the Veteran have been obtained.  Furthermore, the Veteran was provided with VA examinations regarding the disability at issue in June 1993, April 2003, May 2003, June 2003, March 2006, April 2008, and May 2009.  The Veteran was scheduled for an additional VA examination in September 2009; however, he failed to report for this examination.  The notification of the examination was sent to the Veteran's then address of record and was not returned as undeliverable.  The Veteran has not requested to have this examination rescheduled and has offered VA no explanation for his absence.  "[T]he duty to assist is not always a one-way street.  If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Recently, in April 2012, VA received mail returned as undeliverable that had been addressed to the Veteran.  However, this occurred nearly three years after the Veteran was scheduled for his VA examination, and the Veteran has previously informed VA of changes in his address.  Therefore, he has actual knowledge that he must provide this information to VA in order to continue to receive correspondence.  The Veteran, if he has moved, has failed to do this.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.




II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's residuals of cerebral contusion are rated as noncompensable under the criteria of 38 U.S.C.A. § 4.124a, Diagnostic Code 8045.  The Veteran's claim is on appeal of a September 1993 rating decision that denied a compensable disability rating for residuals of cerebral contusion.  The protocol for traumatic brain injuries (TBI) was revised during the pendency of this appeal, see 73 Fed. Reg. 54693 (Sept. 23, 2008), and the effective date for these revisions is October 23, 2008.  See 38 C.F.R. § 4.124, Note (5).  That note also states that a veteran may request review under the new regulations, and a rating under the revised criteria will not have an effective date prior to October 23, 2008.

The rating criteria in effect prior to October 23, 2008 state that, for brain disease due to trauma, purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code (e.g., 8045-8207).  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma, will be rated 10 percent and no more under diagnostic code 9304.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under diagnostic code 9304 are not assignable in the absence of multi-infarct dementia association with brain trauma.

An August 1991 VA hospitalization record shows that the Veteran received treatment for alcohol dependence, cocaine dependence, cannabis dependence, and hallucinogen abuse.  He was also diagnosed has having borderline personality disorder and a history of head injury with loss of consciousness for five days.

In June 1993, the Veteran underwent VA examination for diseases and injuries of the brain.  He stated that, on the date of his discharge from service, he fell 30 feet.  He landed on his feet, but his scalp hit the side of a rock, causing loss of consciousness.  He was admitted to the hospital and was unconscious for a few days.  Since then, the Veteran alleged ongoing explosive personality disorder, anxiety, and depression, resulting in multiple admissions to the VA hospital.  He had a history of alcohol and polysubstance abuse.  Examination of the eyes revealed no diplopia or nystagmus, with visual acuity of 20/30 on the left and 20/20 on the right.  There was no neurological impairment, with intact cranial nerves.  The Veteran had good ambulation and good activities of daily living.  The diagnosis was status post-traumatic head injury, status post anxiety-depression personality disorder, status post history of polysubstance abuse and alcohol abuse, and borderline personality disorder.  The examiner commented that he was not in a position to provide the relationship between the head injury, and the Veteran's present neuropsychiatric findings.

In June 1993, the Veteran underwent VA examination for mental disorders.  He reported that, if he did not take his medication, he could not sleep, experienced severe headaches, and his irritability became worse.  On examination, the Veteran was alert but irritable and difficult to interview because of the quick switches in his affect.  He admitted to fleeting feelings of depression and episodes of suicidal ideation.  There was no evidence of hallucinations or delusions but the Veteran mentioned periods of vertigo, tinnitus, and altered feeling states.  Recent and remote memory was grossly intact.  Insight was absent and judgment was fair.  The examiner indicated that the Veteran had a personality disorder and was unstable.  Then, he suffered a cerebral contusion causing him actual organic injury to the right side of his brain, now exaggerating everything that had previously been present before, to the extent that he now had a true marked disorder.  The diagnoses were organic personality disorder, and post cerebral contusion by history.  The Veteran's Global Assessment of Functioning score was 38.

In a December 1993 written statement, the Veteran alleged that his VA physician told him that his bipolar disorder was caused by his head injury.

A September 1996 private hospitalization record shows that the Veteran complained of headache and fever for a week and reported treatment for seizure activity.

An October 1996 private hospitalization record shows that the Veteran had a positive history for seizures.  It was not clear whether the seizures were related to alcohol abuse.

An April 1998 private hospitalization record shows that the Veteran was admitted for detoxification and left against medical advice after three days.  Neurological examination revealed poorly described recurrent seizures and noncompliance with epileptic drugs.  The admission diagnoses were chemical dependence on alcohol, bipolar disorder, and seizure disorder.

A 1999 private hospitalization record shows that the Veteran was discontinued on Dilantin after having a probable seizure the previous night.  He also complained of headaches for one month.

In April 2003, the Veteran underwent VA general medical examination.  The Veteran reported his fall off of a cliff on his day of separation in April 1976, along with a two-month hospitalization thereafter.  He started having seizures in 1995 and had not had any in two years, with no medication.  Neurological examination revealed that gait, station, sensation, strength, and reflexes were intact.  The diagnosis was an essentially normal examination for the Veteran, who claims seizure disorder and back pain related to a fall taken 28 years ago.  It was unlikely that his seizures were related to this fall.

In May 2003, the Veteran underwent VA mental disorders examination.  The Veteran reported unconsciousness of one day in 1976 and an increase in anger management problems after the head injury.  He stated that he developed a seizure disorder in 1995 due to his head injury.  The examiner noted that the Veteran did not appear to have any significant memory deficits or other deficits which would lend itself to a head injury diagnosis.

In June 2003, the Veteran underwent VA mental disorders examination.  Two automobile accidents were noted in 1975, prior to service, and the Veteran reported one automobile accident after service.  He reported that he discontinued taking Dilantin in 1994 and had not had a seizure since.  The claims file was reviewed.  The Veteran admitted to polysubstance abuse with multiple relapses.  He stated that he had been sober for the past year.  He was currently working part-time at a deli and had been for the past eight months.  Following an extensive evaluation, the examiner concluded that the Veteran suffered from bipolar disorder, not otherwise specified.  He also had a history of polysubstance dependence.  He also appeared to be suffering from a personality disorder, not otherwise specified.  He had traits of antisocial and avoidant personality disorder.  It was the examiner's opinion that none of the Veteran's diagnoses should be service connected.  It appeared that his bipolar disorder preexisted his service, as evidenced by chronic behavior problems and drug and alcohol abuse.  His brief stint in the military did not have an overall effect on his functioning, either occupationally or socially.  The diagnoses were bipolar disorder, polysubstance abuse, personality disorder, and seizure disorder.

In March 2006, the Veteran underwent VA examination.  The Veteran had a history of cerebral concussion with no flare-ups.  His current treatment consisted of aspirin as needed for headaches with no side effects.  His condition had stabilized.  He described seizures from 1991, with the last one two years ago.  He currently did not take any medication for seizures.  He had a history of frontal headaches three to four times per week.  They were not prostrating, and the Veteran could work between the headaches.  He had no dizziness.  Motor and sensory examinations were normal.  The diagnoses were cerebral concussion by history, seizures by history, and frontal headaches.  The claims file was reviewed.  The examiner opined that there was no residual of the apparent cerebral concussion, and there was no severity.  There were no residuals of the cerebral concussion and no restriction in the ability to work from cerebral concussion.  The head injury occurred in April 1976, and the seizure and headache history began in 1991.  The seizures and headache symptoms began fifteen years after the head injury, and it was unlikely that these symptoms were related to the cerebral concussion.

In April 2008, the Veteran underwent VA mental disorders examination.  The claims file was reviewed.  He was currently working 40 hours per week at a deli.  Despite his mental illness, the Veteran has been able to maintain occupational functioning, with moderate impairment.  Following examination, the examiner commented that it was apparent from reviewing the Veteran's records as well as interviewing him that his service in no way negatively impacted upon his life.  His problems existed prior to service.  His head injury appeared to be unrelated to service, and certainly it did not appear that any of the Veteran's problems should be considered service-connected.  The diagnoses were bipolar disorder, polysubstance dependence, and personality disorder.

In May 2009, the Veteran underwent VA mental disorders examination.  His claims file was reviewed.  Following an examination, the diagnoses were bipolar disorder depressed in full remission, polysubstance dependence, and personality disorder.  The examiner commented that the Veteran had substance abuse history prior to joining the service and it was not possible without speculation to assess the relationship between his two psychiatric conditions.  With regard to whether any psychiatric disorder was incurred in or worsened by his cerebral contusion, the examiner stated that she could not resolve this without resort to mere speculation.  His bipolar disorder, polysubstance dependent, and personality disorder were all present prior to service.  It was quite possible that his personality disorder symptoms could have continued even if he did not have cerebral concussion, because he was 19 years old when he had the cerebral concussion, an age where personality is not yet fully formed.  It was also possible that he had some personality disorder symptoms until age 19 and those symptoms could have disappeared after a few years if he did not have cerebral concussion.  The same could have been true of his bipolar disorder and polysubstance dependence.  The uncertainty is due to the fact that he had the cerebral concussion at an age where a person's personality begins to stabilize.

Based on a review of the record, the Board finds that a compensable disability rating for cerebral contusion is not warranted.  Specifically, the evidence of record establishes that the Veteran has no residual disabilities or symptoms associated with his cerebral contusion that occurred during service.  First, while he has complained of seizures and headaches, all VA examiners that have addressed this issue agreed that neither symptom was associated with the Veteran's service-connected cerebral contusion.  The April 2003 and March 2006 VA examiners specifically stated that the Veteran's seizure disorder and headaches were not related to his cerebral contusion, and there is no competent opinion of record suggesting otherwise.  Even the Veteran has stated that his headaches and seizures began in the 1990s, more than a decade after his in-service head injury.  There are no other neurological or subjective symptoms that have been alleged or found to have been due to the Veteran's cerebral contusion, and the evidence establishes that the Veteran has never been noted or found to have multi-infarct dementia associated with his brain trauma.  Therefore, a compensable rating for either complaint is not warranted under Diagnostic Code 8045, in effect prior to October 23, 2008.

With regard to whether the residuals of the cerebral contusion include psychiatric impairment, VA has attempted on a number of occasions to obtain an adequate opinion.  Based on the record, the Board concludes that the evidence preponderates against a finding that the residuals of the cerebral contusion include any psychiatric impairment .  First, the June 1993 brain injury and April 2003 general medical opinions have little or no probative value on this matter.  The June 1993 examiner was unable to provide an opinion, and the April 2003 examiner based his findings on the premise that the Veteran's cerebral contusion was not related to service, which is inaccurate.

At issue then are three VA examination reports, dated in June 1993, June 2003, and May 2009.  The June 1993 VA examiner seems to suggest that the Veteran had a personality disorder that may have been exaggerated by his cerebral contusion.  The June 2003 VA examiner noted that the Veteran's bipolar disorder preexisted service, and his brief stint in service did not have an overall effect on his functioning.  Finally, the Veteran underwent VA examination in May 2009, and the examiner commented that she was unable to provide an opinion on this matter without resorting to speculation.  She concluded that all of the Veteran's psychiatric disorders were present prior to service.  However, she was not able to determine whether his cerebral contusion aggravated any of these disorders, due to the age at which the Veteran incurred the head injury.

Based on these opinions, the Board finds that the evidence preponderates against a finding that the residuals of the cerebral contusion include any psychiatric impairment.  Both the June 1993 and May 2009 opinions were speculative and equivocal.  Therefore, they cannot serve as a basis for relating the psychiatric impairment to the cerebral contusion.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  There is a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that a causal relationship is possible.  See, e.g., Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  In this case, the June 2003 VA examiner provides an opinion that is not equivocal regarding the Veteran's bipolar disorder and finds that it preexisted service, and the Veteran's service did not affect his overall functioning.

While it is speculative, the Board finds that the May 2009 VA examiner's opinion was thorough and provided a conclusion.  While the examiner indicated that she could not provide an opinion as to aggravation of any preexisting psychiatric disability without resorting to mere speculation, she also provided the reasoning behind this conclusion, stating that it was due to the timing of the Veteran's injury.  Since she explained the reasoning behind her speculative conclusion, which cannot be resolved with additional development, the Board finds that this opinion is adequate on this matter.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010).  In short, the unequivocal opinion of record indicates that the Veteran's bipolar disorder existed prior to service and was not aggravated by service.  With regard to any other psychiatric disability, the evidence is speculative and equivocal with regard to whether it is related to the cerebral contusion.  This cannot serve as a basis for an award of benefits, and the Veteran has failed to appear for an examination that may have provided different or more concrete evidence.

The Veteran is certainly competent to report as to his symptomatology, and the Board has considered his statements, detailed above.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, while the Veteran may be competent to provide opinions concerning some symptoms related to the cerebral contusion the VA examiners' opinions, provided by medical professionals with specific training and expertise who gave reasoned conclusions supported by rationales, are more probative than the Veteran's lay statements.  Therefore, the medical opinions on this matter are more persuasive, and, under the criteria in effect prior to October 2008, a compensable disability rating is not warranted.

As noted above, the regulations governing the evaluation of brain disease due to trauma were revised effective October 23, 2008.  The Veteran did not request review under the revised criteria, and any disability rating assigned pursuant to the revised criteria may not be effective any earlier than October 23, 2008.  The RO attempted to provide the Veteran with a VA examination responsive to the revised rating criteria.  An August 2009 letter shows that the Veteran was scheduled for this VA examination in September 2009, and the notice was mailed to his address of record.  The notice was not returned undeliverable, and the Veteran has not contacted VA since that time to either request a rescheduled examination or provide information as to why he failed to appear for his examination.  Therefore, as is explained above, VA will not afford him another examination at this time.

In the absence of the September 2009 examination, the evidence of record is not adequate for an evaluation under the revised criteria.  The revised criteria for evaluating traumatic brain injuries include examinations of the Veteran's cognitive, emotional/behavioral, and physical residuals of the head injury.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2011).  The evidence already of record is not adequate to evaluate the Veteran's disability under the new regulations.  As already noted, the Veteran has failed to report to a VA examination, which would have addressed his disability in light of the revised regulations.  The Board is, therefore, unable to evaluate the Veteran's disability using the rating criteria in effect from October 23, 2008.  As such, the preponderance of the evidence establishes that the Veteran's service-connected disability does not warrant a compensable rating, either before or after October 23, 2008. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).
 
In this case, there are no manifestations of the disability so referral for extra-schedular consideration is not required.


ORDER

A compensable disability rating for residuals of cerebral contusion is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


